Citation Nr: 1637302	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-12 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a right elbow disorder. 

3.  Entitlement to service connection for a low back disorder. 

4.  Entitlement to service connection for a left knee disorder. 

5.  Entitlement to service connection for a heart disorder. 

6.  Entitlement to service connection for a kidney disorder. 


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  These issues were before the Board in March 2014 when they were remanded for additional development.

In December 2013, the Veteran presented testimony at a travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  The Veteran was subsequently informed by letter of such and was offered an opportunity to testify at another hearing.  In July 2016, the Veteran responded that he did not wish to appear at another hearing and asked for his case to be considered on the evidence of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing system.  VVA contains the 2013 hearing transcript and additional VA treatment records.  Otherwise, VVA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issue of entitlement to service connection for a right elbow disorder is decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not demonstrate a right elbow disorder.


CONCLUSION OF LAW

The criteria for service connection for a right elbow disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Regarding the issue decided herein, VA's duty to notify was satisfied by a letter in April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272 (1999); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs), service personnel records, and post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any available, outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Veteran has been afforded an appropriate VA examination to determine the etiology of his claimed right elbow disorder.  The 2014 examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Discussion of the Veteran's December 2013 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue decided herein was identified at the hearing.  The Veteran was asked about the nature and etiology of his elbow disability.

As VA's duties to notify and assist are met, the Board will address the merits of the claim.

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A "veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


III.  Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran alleges that he currently suffers from a right elbow disability as a result of falling on it while playing basketball in service.  See December 2013 hearing transcript.  Alternatively, he maintains that he sustained "continued pounding" to his elbow during physical training.  See April 2009 statement from the Veteran.

STRs dated from 1971 to 1973 do not show that any right elbow problems were observed during service.  The Veteran's January 1973 service discharge examination noted a normal clinical evaluation of the upper extremities.  

Post-service VA treatment records dated in August 2008 note the Veteran's complaints of right elbow pain.  He denied injury to the elbow or swelling.  

In October 2008, the Veteran was again seen by VA with complaints of right elbow pain with no trauma.  Subsequent VA and private treatment records are negative for complaints or finding of right elbow disability.  A January 2014 VA podiatry consult includes a past medical history list; this list dates back to 2007 and does not include any right elbow diagnosis, to include arthritis. 

The Veteran testified in December 2013 that he injured his elbow when he was undercut while playing basketball.  He stated that he received treatment for his elbow in service.

During a May 2014 VA examination, the Veteran stated that his elbow gets stiff and a little painful every once and a while.  He used over the counter remedies to treat his elbow.  He stated that he did not remember any type of trauma to the elbow.  On examination, there was no edema and range of motion was essentially normal without pain.  Strength was normal.  The examiner noted that X-ray studies in August 2008 showed a diagnosis of arthritis; however, this did not agree with the latest X-ray studies.  May 2014 X-ray studies were normal, with no evidence of arthritis or other elbow disorder.   The VA examiner reviewed the claims file and opined that the Veteran did not have a right elbow disability related to service.  In this regard, the examiner noted that STRs were negative for any elbow injuries or problems.  Moreover, the Veteran denied seeking any medical treatment for a right elbow disability until 2008, 35 years after service. 

Review of the post-service medical records fails to shows a diagnosis of a right elbow disability. Although the 2014 VA examiner noted a history of arthritis diagnosed in August 2010, this appears to be based on history as reported by the Veteran.  No such diagnosis is shown in the record, however, including in the medical history noted in 2014 and the X-ray studies obtained in 2014.

Although the Veteran has complained of right elbow pain, as noted above, there is no underlying disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

With respect to whether the Veteran's own statements and other lay statements can establish a current disability, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The criteria under Jandreau have not been met.  There is no medical diagnosis of record to rely on, either contemporaneously or at a later time.  Rather, there is a finding that there is no diagnosis.  Indeed, while the Veteran is competent to report experiencing pain, he lacks the requisite medical training, expertise, or credentials needed to render a diagnosis.  Such a question is complex, and requires knowledge of the muscular, skeletal and other systems, as well as training in conducting and understanding tests that demonstrate the presence of a disability or injury.  The Veteran does not have this training, education or skillset, so he is not competent to diagnose a right elbow disability.  Moreover, the Veteran has been inconsistent in his statements, sometimes complaining of an elbow injury and sometimes denying such injury, as noted above.  Again, a current disability has not been established either through the clinical record or the lay evidence.  As such, the claim must fail.

The Board finds that service connection for a right elbow disability is not warranted.  This is because there is no current disability.  The medical evidence of record contains no such diagnosis at any point during the appeal period.  See Brammer, 3 Vet. App. at 225; McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right elbow disability, the doctrine of reasonable doubt is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right elbow disorder is denied.



REMAND

Psychiatric Disorder, to Include PTSD

The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.

The Veteran alleges that he currently suffers from psychiatric disorder as a result of witnessing a soldier in front of him collapse during a formation exercise in basic training at Fort Jackson, South Carolina.  The Veteran further alleges that he was ordered to keep running and not die, because it created too much paperwork.  He later learned that the soldier who collapsed had died.

In February 2010, VA requested that the U.S. Army and Joint Services Records Research Center (JSRRC) verify whether a serviceman from the Veteran's unit was killed on February 24, 1971.  JSRRC responded that only two persons were killed in the continental United States on that date.  

During the December 2013 Board hearing, the Veteran testified that his stressor occurred sometime in March or April 1971, and not in February as noted in the original VA request to JSRRC.  The December 2013 Board remand directed the AOJ to submit these new dates to JSRRC for verification.  Although the RO submitted those dates to NPRC, it also submitted the names of the two soldiers who were confirmed to have died in the continental United States on February 24, 1971.  Accordingly, another request to JSRRC is necessary.  

Kidney Disorder

The Veteran claims that he has a kidney disorder was that had its onset during or was aggravated by his military service.  At the December 2013 hearing, the Veteran testified that he first experienced lower right quadrant back pain in service and that he has continued to have right quadrant flank pain since service.

A November 2008 VA CT study of the abdomen reveals evidence of a duplex right kidney and likely small hepatic cysts.  During a 2014 VA examination, the examiner stated that he could not confirm a diagnosis of duplex kidney, because none of the CT scans or X-ray studies subsequent to November 2008 mentioned this diagnosis.  The dates of these studies were not noted, and no imagining studies were completed in conjunction with the 2014 VA examination.  Moreover, .the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, remand is required for a new examination and opinion to determine of the Veteran had a kidney disorder at any point during the appeal period.

Low Back, Left Knee and Heart Disorders

Remand is required regarding the claimed low back, left knee and heart disabilities for adequate etiological opinions.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the Veteran has provided lay testimony, an examiner cannot ignore that lay evidence and base his or her opinion only on the absence of corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Following remand of these issues by the Board, the Veteran was afforded VA examinations in May 2014.  The VA examiners opined, after examination of the Veteran as well as a review of the claims file, that these disabilities are less likely than not related to service.  However, the Veteran's lay statements of continuity of symptoms since service were not addressed.  Therefore, a remand is required to obtain additional medical opinions in this case.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Joint Services Records Research Center (JSRRC) or any other appropriate entity to attempt to verify the Veteran's claimed stressor, witnessing a fellow soldier collapse and die during a formation exercise in basic training at Fort Jackson, South Carolina, in either March 1971 or April 1971.  Include the Veteran's confirmed assignments and any relevant service records as part of this request, as appropriate.  Do not limit the request to the names of the two service members confirmed to have died in February 1971.  

If any requested information is not available, or the search for any such information otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain this information must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any kidney disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, to include imagining studies, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide the following opinions:

(a) is it at least as likely as not (50 percent or greater probability) that any kidney disorder diagnosed during the period of the appeal had its onset in service or is otherwise related to active service?

(b) if any congenital defect of the kidneys is found, was there a superimposed disease or injury to the defect during active service?

(c) if any congenital disease of the kidneys is found, was it was aggravated during service, such that there was a permanent increase in severity beyond the natural progression of the disorder?

The examiner must specifically address the Veteran's contentions that he first experienced lower right quadrant back pain in service and that he has continued to have right quadrant flank pain since service.

A defect is defined as a structural or inherent abnormality or condition which is more or less stationary in nature.  A disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.

5.  After any additional records are associated with the claims file, obtain addendum medical opinions from a VA examiner(s) regarding the claimed low back and left knee disorders.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion regarding whether it is at least as likely as not (at least a 50 percent probability) that any low back and left knee disorders diagnosed during the appeal period had their onset in, or are otherwise related to, the Veteran's period of active duty service.  The examiner must acknowledge and discuss the lay statements from the Veteran as to his reports of experiencing problems with his low back and left knee since service.

6.  After any additional records are associated with the claims file, obtain addendum medical opinions from a VA examiner regarding the alleged heart disorder.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided. 

The examine must provide an opinion regarding whether it is at least as likely as not (at least a 50 percent probability) that any heart disorder diagnosed during the appeal period had its onset in, or is otherwise related to, to the Veteran's period of active duty service.  The examiner(s) must acknowledge and discuss the lay statements from the Veteran as to his reports of experiencing problems with his heart since service.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLKAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


